                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


AARON MICHAEL ROGERS,                          §
                                               §
                  Plaintiff,                   §              SA-16-CV-01171-FB-ESC
                                               §
vs.                                            §
                                               §
RUSTY HIERHOLZER, KERR                         §
COUNTY SHERIFF, SYLVIA                         §
FORAKER, KERR COUNTY JAIL                      §
ADMINISTRATOR, and DR. GLEN                    §
SMITH, KERR COUNTY JAIL                        §
DOCTOR,                                        §
                                               §
                  Defendants.

                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Defendants Sheriff W.R. “Rusty” Hierholzer

and Jail Administrator Sylvia Foraker’s Motion for Summary Judgment [#70] and Defendant

Glen Smith, M.D.’s, Motion for Summary Judgment [#71]. Also before the Court are Plaintiff

Aaron Michael Rogers’s Response to Defendant Dr. Smith’s Motion for Summary Judgment

[#72], Plaintiff’s Response to Defendants Hierholzer and Foraker’s Motion for Summary

Judgment [#74], Defendant Dr. Smith’s Reply in Support of His Motion for Summary Judgment

[#78], and Defendants Hierholzer and Foraker’s Reply in Support of Their Motion for Summary

Judgment [#79].     On January 17, 2017, the Honorable Fred Biery referred all pre-trial

proceedings in this case to the undersigned for disposition pursuant to Rule 72 of the Federal

Rules of Civil Procedure and Rules CV-72 and 1(c) of Appendix C of the Local Rules of the

United States District Court for the Western District of Texas. The undersigned has authority to

enter this Report and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B). For the reasons set

                                               1
forth below, it is recommended that Defendants Hierholzer and Foraker’s Motion for Summary

Judgment and Defendant Dr. Smith’s Motion for Summary Judgment be GRANTED.

                                 I. Procedural Background

       This case involves a challenge by Plaintiff Aaron Michael Rogers (“Rogers”) to his

conditions of confinement at the Kerr County Detention Center in Kerrville, Texas. Plaintiff was

a pre-trial detainee at Kerr County Jail from October 23, 2016 to May 24, 2017, at which time he

was transferred to a Texas Department of Criminal Justice facility.          Rogers, originally

proceeding pro se, filed a civil rights complaint against Defendants Kerr County Sheriff W.R.

“Rusty” Hierholzer (“Hierholzer”), Kerry County Jail Administrator Sylvia Foraker (“Foraker”),

and Glen Smith, M.D. (“Dr. Smith”) (collectively, “Defendants”) [#1]. The Court subsequently

appointed an attorney to represent Rogers [#28], who then filed an amended complaint [#34].

Defendants now move for summary judgment [#70, #71], and their motions are ripe for review.

                     II. Facts Established by the Summary-Judgment Record

       The summary-judgment record, with disputed facts construed in Rogers’s favor,

establishes these facts. Rogers was a pre-trial detainee at Kerr County Detention Center in

Kerrville, Texas, from October 23, 2016 to May 24, 2017, at which time he was transferred to a

Texas Department of Criminal Justice facility. On December 22, 2015, Rogers intentionally shot

himself in the face with a .357 Magnum revolver, causing serious injury to his face and jaw.

([#74-7] at 2.) Rogers was treated at the San Antonio Military Medical Center (“SAMMC”),

where doctors repaired his jaw with a titanium prosthesis held together by wires on the top and

bottom of his gums to hold his teeth in place. (Id.) Rogers was discharged from SAMMC on

January 14, 2016. ([#71-5] at 78.) In February 2016, Rogers returned to SAMMC for a follow-

up appointment. ([#74-7] at 4–6.) The medical team that treated Rogers decided to leave the



                                               2
titanium prosthesis in place for the time being and advised Rogers to make another follow-up

appointment. (Id. at 5–6.)

       On October 23, 2016, Rogers was arrested for violating his parole by failing to report to

his parole officer and two counts of unlawful possession of a firearm by a felon. ([#74-1] at 2.)

He was transported to and held at Kerr County Jail. (Id.) Kerr County contracts with Correct

Care Solutions (“CCS”) to provide medical care for the inmates at Kerr County Jail. (Oral Dep.

of W.R. “Rusty” Hierholzer (“Hierholzer Dep.”) [#70-1] at 24–30.)

       Upon arrival, Rogers was evaluated by medical personnel and reported that he had a

current painful dental condition or dental complaint. ([#71-5] at 27.) Medical staff noted that

Rogers had been shot in the face and that he suffered from bipolar disorder, depression, and

anxiety. (Id. at 27.) Rogers reported that the wires that held his titanium prosthesis together had

loosened and were cutting into his gums, causing him face and jaw pain, which he rated as

“8/10.” (Id. at 27–28.) Rogers also reported that he had been prescribed Hydrocodone for pain

and that he had been or was currently on the following psychotropic medications: Prozac,

Risperdal, Lithium, Trazadone, and Seroquel. (Id.)

       On October 25, 2016, Rhonda Maurer, a nurse practitioner who supervises the nursing

staff at Kerr County Jail, evaluated Rogers. ([#71-7] at 92–97.) Rogers informed Maurer that

his last visit to a maxillofacial surgeon was in February 2016 and that he was supposed to have a

follow-up appointment in March 2016. (Id. at 93–95.) Maurer documented that the gunshot

wound on Rogers’s jaw was “very concerning with obvious bone exposure.” (Id. at 96.) Maurer

further reported that she planned to see if Rogers could “bond out” so that he could follow up

with his surgeons. (Id.) Maurer prescribed Lithium and Cymbalta to treat Rogers’s bipolar

disorder, Motrin and Tylenol to help Rogers manage his pain, melatonin to treat Rogers’s



                                                3
insomnia, and wax to coat the wiring in his jaw. (Id.) Maurer also ordered that Rogers be placed

on a soft diet. (Id.) On October 26, 2016, a nurse ordered X-rays to be taken of Rogers’s chest

and right mandible to rule out tuberculosis and osteomyelitis, respectively. (Id. at 89.)

       On October 30, 2016, Rogers informed jail officials that he had pulled a bone fragment

from his mouth.     (Id. at 88.)    A nurse removed the fragment, cleaned the wound area,

administered an antibiotic, and covered the wound with a large bandage. (Id.) Rogers told the

nurse that he was afraid that the wound would become infected and requested that he be

hospitalized. (Id.) On November 1, 2016, Rogers requested Ensure (a nutritional supplement)

with his meals. (Id. at 102.) Maurer was notified and ordered that Rogers receive Ensure at least

three times a day. (Id.) She also instructed the nursing staff to monitor Rogers’s weight and set

up an appointment with a maxillofacial surgeon as soon as possible. (Id.) On November 2,

2016, Rogers requested that he be prescribed Hydrocodone, but was informed that Hydrocodone

was not a medication that Kerr County Jail prescribed. ([#71-5] at 18.)

       On November 4, 2016, Rogers was examined by Maurer for a second time, after which

Maurer ordered several tests for Rogers, including a complete blood count, a comprehensive

metabolic panel, an erythrocyte sedimentation rate, a c-reactive protein test, and a thyroid-

stimulating hormone test. ([#71-7] at 103.) On November 7, 2016, Rogers complained that the

wires in his mouth were cutting his cheeks. ([#72-1] at 14.) On November 8, 2016, Maurer

consulted with Dr. Smith, who advised that Rogers could be prescribed Hydrocodone and that

Rogers needed to be seen by an oral maxillofacial surgeon as soon as possible. ([#71-7] at 82.)

Maurer noted that, because Hydrocodone is an opioid pain reliever, the jail administration would




                                                 4
have to approve its administration to Rogers. (Id.) The next day, Taylor Paxson1, LVN, the

Health Service Administrator at Kerr County Jail, asked Maurer to complete an outpatient

referral form for Rogers. ([#71-5] at 73.) Per Kerr County Jail’s policies and procedures,

“[i]nmates are responsible for dental expenses unless indigent.” ([#71-2] at 4.)

        On November 10, 2016, Rogers submitted a “Healthcare Request” form in which he

complained of being in “constant pain” and indicated that he no longer wanted to take Cymbalta,

Tylenol, or ibuprofen. (Id. at 15.) Rogers also told a nurse that he wanted to stop taking his

prescribed medications and, when asked why, explained, “Because it will look better when I

sue.”   ([#71-7] at 80.)     That same day, Maurer advised the nursing staff that, based on

discussions with Dr. Smith and Ronald Salik, M.D., the Regional Medical Director and Dr.

Smith’s supervisor, Rogers would not be prescribed Hydrocodone because his laboratory tests

did not indicate infection or inflammation, his injury was not acute, and his activities and their

objective observations did not indicate a level of pain that would warrant medications other than

Tylenol or Motrin. (Id. at 104.) On November 11, 2016, Rogers refused Motrin. ([#71-5] at

37.) On November 12, 2016, Rogers refused Lithium and Ensure, as well as a nurse’s offer of

dental wax to coat the wiring in his jaw. ([#71-7] at 72.) It was also noted that Rogers had

manipulated his dental braces and that the wires along his inner cheeks had been bent to point

directly into the cheek tissue. (Id. at 78.)

        On November 17, 2016, Rogers met with Foraker and Paxson to discuss his medical

concerns. (Id. at 68–71.) At that time, Paxson informed Rogers that it had been noted that he

had refused to take some pain medications. (Id. at 70.) Paxson also explained to Rogers that

Maurer had discussed his medical situation with Drs. Smith and Salik and that they agreed that


1
 Taylor Paxson was formerly known as Taylor Hensley and is identified as such in some of
Rogers’s medical records.
                                                5
Rogers should not be prescribed Hydrocodone at that time. (Id. at 68.) Rogers then requested

that he be seen by an oral maxillofacial surgeon to have the wires in his mouth removed and

receive a bone graft, but Paxson informed him that his laboratory tests did not indicate infection

or inflammation and that his condition was not an emergency. (Id. at 68–69.)

       On November 30, 2016, Rogers refused Tylenol and Ensure and complained of a foul

taste in his mouth for the past three days. (Id. at 65.) When asked why he had not informed

medical staff sooner, Rogers responded, “I will do whatever it takes to get an infection and get

all this taken out of my mouth.” (Id.) On December 2, 2016, when a nurse presented Rogers

with some paperwork to fill out so that his indigent status could be determined, Rogers refused,

stating, “[m]y court case has gone through and been filed, so I am going to be suing you all for

everything I need.” (Id. at 64.) On December 3, 2016, Rogers complained that he was having

difficulty sleeping at night and that he “need[ed] better meds.” ([#72-1] at 16.) On December 4,

2016, Rogers requested that a “real dentist” look at his mouth as soon as possible. (Id. at 18.)

On December 11, 2016, Rogers indicated that he was having trouble chewing and swallowing his

food and that his tongue was “tearing away” from his jaw. (Id. at 17.)

       On December 13, 2016, Rogers met with Maurer to discuss his jaw issues. ([#71-7] at

58.) Maurer examined Rogers’s mouth and jaw and noted: “There is no change from my

previous exam. No redness, inflammation, or lesions to gums or mucus membranes noted. No

lymphadenopathy.     Swelling to right cheek/jaw is unchanged.        No reports of fever.    No

swallowing problems.” (Id.) Maurer indicated that Rogers would continue to be prescribed

Motrin and Tylenol to relieve his pain, as well as Ensure three times a day. Maurer also ordered

that Rogers be prescribed Orajel (an antiseptic mouth sore rinse) three times a day. (Id.)




                                                 6
       On December 27, 2016, Rogers stated that one of his wisdom teeth was causing him

“excruciating pain” and needed to be pulled, but, upon examination, Maurer believed that the

condition of the tooth in question was not emergent or urgent and that immediate extraction was

not required. ([#71-5] at 10–11.) On January 7, 2017, Rogers submitted a Healthcare Request

form in which he wrote, “Please kill me already! I’m sick and tired of being in pain due to my

top left wisdom tooth.” ([#71-6] at 4.) On January 10, 2017, Maurer examined Rogers and

reported that:

       Oral exam revealed moist pink mucus membranes without lesions. Chronic
       swelling to right lower jaw is not as pronounced today. The right lower jaw
       defect is unchanged and there is no inflammation or s/s of infection noted at this
       time.

       I note the 3rd molar to upper left jaw has broken off and only a small portion of
       the crown remains. There is no swelling, redness or drainage to this area. Pain
       noted when tooth was touched with tongue blade.

       IM has been on tylenol [sic] and motrin [sic] for chronic jaw pain. There is no
       evidence of infection at this time and pain management is the only intervention
       indicated.

       IM stated his family would be willing to make payment arrangements with a
       dentist for extraction of the tooth. IM stated the chronic pain he has to the right
       lower jaw is manageable and he is able to use wax on the wires to prevent cutting
       the inside of his mouth. However, he states he is having difficulty managing the
       acute pain from the broken tooth.

       I advised him to have his family talk with medical staff regarding arrangements
       for dental extraction.

       I will call Dr. Altgelt to see if he would be able and willing to extract this tooth
       given IM’s history of GSW to the face/mouth which has distorted the normal
       anatomy of his jaw and mouth.

       Will continue motrin [sic] and tylenol [sic] as prescribed.

([#71-7] at 54–55.)




                                                7
       On January 11, 2017, Rogers completed an Application for Health Care Assistance,

which was sent to the Kerr County Indigent Health Care Program. ([#71-8] at 1–14.) Rogers’s

application for County Indigent Health Care Program benefits was denied because his

commissary accounts put him over the income limit. (Id. at 16.) On January 14, 2017, Rogers

submitted a Healthcare Request form in which he requested a liquid diet because he was “unable

to eat the trays that are served due to my life-threatening gunshot wound that’s going untreated.”

([#71-6] at 6.) On January 17, 2017, Rogers submitted another Healthcare Request form in

which he stated, “I need to be seen immediately! I just felt something tear in my mouth, and

tasted blood. I can now see a piece of bone sticking out! And it’s hurting me bad.” ([#74-1] at

20.) On January 19, 2017, Rogers submitted yet another Healthcare Request form in which he

indicated that he was going on a hunger strike and requested that he be taken to a hospital to

have a bone graft. ([#71-6] at 11.)

       On January 25, 2017, Rogers was seen by James Lussier, DDS, an oral maxillofacial

surgeon. (Id. at 19.) Dr. Lussier’s examination revealed an erythematous right submandibular

indentation with an orocutaneous fistula and non-restorable decayed teeth. (Id.) Dr. Lussier

recommended an examination under anesthesia, removal of Rogers’s Erich arch bars, extraction

of the three decayed teeth, exploration of the posterior right mandible for failed or loose

hardware screws, and, if a fistula was present, fistula removal and closure. (Id.) Dr. Lussier

informed Maurer that Rogers’s two most pressing issues were subjective pain and probable

infection to the right mandible and that the latter should be addressed “sooner rather than later.”

([#71-7] at 115.) Dr. Lussier also noted that Rogers’s presentation and objective indicators of

pain were not consistent with his subjective complaints of pain and recommended that he not be

prescribed an opioid analgesic. (Id.) Dr. Lussier further noted that medical staff should conduct



                                                8
another round of laboratory tests, which Maurer then ordered. (Id. at 115, 118.) Finally, Dr.

Lussier informed Maurer that Rogers refused treatment because he did not want Kerr County Jail

to have access to his medical records from Dr. Lussier. (Id. at 115.). Maurer informed Paxson

of Rogers’s refusal and expressed her opinion that, if Rogers does not want Kerr County Jail to

have access to his medical records from Dr. Lussier, Rogers’s family should pay for any dental

treatment provided to him. (Id.)

       On February 2, 2017, Rogers submitted a Healthcare Request form in which he claimed

to be “in desperate need of hospitalization” and, on February 4, 2017, submitted another

Healthcare Request form in which he reiterated that it was “very painful” for him to chew the

food that he was being served and requested that he be put on a pureed diet. ([#71-6] at 28, 29.)

On February 15, 2017, Rogers refused Tylenol and Motrin. ([#71-7] at 31.) On February 22,

2017, Rogers submitted a Healthcare Request form in which he stated that he had a copy of his

medical records from Dr. Lussier and requested immediate transfer to a hospital. ([#71-6] at 34.)

The medical staff refused, with Paxson noting that the medical records from Dr. Lussier did not

suggest that there was an active infection and that Dr. Lussier did not recommend

hospitalization. (Id.)

       On February 28, 2017, Rogers met with Maurer to discuss Dr. Lussier’s

recommendations. ([#71-7] at 21–26.) Maurer had previously spoken with Dr. Lussier, who

opined that the most appropriate pain medication for Rogers was non-narcotic and recommended

Tylenol and ibuprofen, which Maurer ordered as recommended. (Id. at 24.) Based on her

discussions with Dr. Lussier, Maurer determined that Rogers was not eligible for dental or

maxillofacial surgery because there were no signs of an acute infection. (Id. at 25.) However,

when Rogers arrived for his appointment with Maurer, he asked whether he would be prescribed



                                               9
Hydrocodone and, upon learning that he would not, demanded to be taken back to his cell and

refused all medical treatment. (Id. at 21.) At that time, Maurer discontinued Rogers’s Tylenol

and ibuprofen, as he had refused to take either medication for two days. (Id. at 25.)

        On March 8, 2017, Paxson asked Dr. Lussier to describe his initial consultation with

Rogers and his recommendations for treating Rogers’s jaw issues. ([#71-6] at 38–39.) Paxson

also asked Dr. Lussier whether Rogers’s dental condition was “an emergency situation requiring

immediate attention.” (Id. at 39.) Dr. Lussier responded:

        I am not sure what specifically needs translation. . . . We have spent a lengthy
        amount of time in various communication at different times with your office and
        his family/attorney. Let us know if I as a surgeon can offer any surgical services
        to assist in his care. If your parameters of care are met with the labs taken and do
        not feel he needs any surgical treatment, ok. If you find he needs surgical
        treatment, ok. Otherwise, I am not certain I am the right person outside of
        providing those surgical services.

(Id. at 37–38.) On March 10, 2017, a conference call was held between various members of the

medical staff, including Paxson and Dr. Salik, and two lawyers for CCS to discuss Rogers’s

medical status. ([#71-5] at 74.) The participants determined that Rogers’s condition was not an

emergency and instructed the medical staff to continue to monitor Rogers for signs and

symptoms of an infection or worsening condition. (Id.) That same day, a nurse reported that

Rogers’s gums were bleeding because the wires in his mouth were cutting his jaw. ([#71-7] at

3.) Over the next week, Rogers reported pain in his mouth because the wires were “breaking.”

([#71-6] at 138.) On March 16, 2017, Rogers stated that he was in pain and needed to be

transferred to a hospital, but a nurse did not think that such a transfer was medically necessary.

(Id. at 140.)

        On March 21, 2017, Rogers showed a nurse that he had removed the wires on his upper

teeth. (Id. at 131.) The nurse examined the area and noticed redness, but no swelling, cuts, or



                                                10
drainage. (Id.) Rogers told the nurse that he planned on removing the wires on his bottom teeth

that night. (Id. at 133.) The nurse administered Tylenol, Motrin, and Ensure, and Foraker was

notified of the situation. (Id.) Rogers refused the nurse’s request that he be seen by medical staff

that night. (Id. at 133.) Paxson then contacted Dr. Lussier’s office to see if an appointment

could be made to remove the remaining wires. (Id. at 135–36.) Dr. Lussier’s receptionist

informed her that she had “gone back and forth” with Rogers’s family, but that Dr. Lussier was

unsure about operating on Rogers because he had been “suing everyone.”                (Id. at 135.)

However, on March 24, 2017, Dr. Lussier agreed to see Rogers again. (Id. at 128–30.)

       On March 27, 2017, Rogers met with Maurer, who informed him that Kerr County Jail

was in the process of setting up an appointment with Dr. Lussier. (Id. at 122.) Rogers reported

that his mouth felt better, that there was no change in his ability to chew or swallow, and that he

did not have a fever. (Id.) However, Rogers informed Maurer that he did not want to see Dr.

Lussier unless, in addition to the previously recommended dental work, he also received a bone

graft. (Id. at 122–23.) On March 29, 2017, Rogers spoke with Paxson and Dr. Lussier. ([#70-3]

at 1–9.) Dr. Lussier explained to Rogers that a bone graft is a type of reconstructive surgery and

that he was a “long way” from needing one. (Id. at 1.)

       Dr. Lussier operated on Rogers’s jaw on April 14, 2017. ([#71-6] at 54–63.) Dr. Lussier

removed Rogers’s Erich arch bar and extracted the three decayed teeth. (Id. at 57.) Dr. Lussier

ordered that Rogers be prescribed Amoxicillin, Tylenol, and ibuprofen to manage his pain. (Id.

at 57, 77.) A follow-up appointment was scheduled for April 19, 2019. (Id. at 50, 93.) Later

that day, Rogers met with Paxson for post-op instructions and education. (Id. at 96–99.) Rogers

reported that he was feeling “droopy” and that some of the numbness was starting to wear off,

and Paxson noted that there was “a small amount of red blood draining from penrose [sic] drain



                                                11
which was covered with 2 x 2 gauze and held in place with paper tape.” (Id. at 96, 97.) Rogers

told Paxson that Dr. Lussier had promised that he would be prescribed Hydrocodone, but Paxson

showed Rogers the medical records from Dr. Lussier, which did not include an order for

Hydrocodone. (Id. at 96–97.) Rogers accused Dr. Lussier of lying to him and stated that he

would refuse all medications unless he was prescribed Hydrocodone. (Id. at 97.) Rogers then

told Paxson that he did not want to follow-up with Dr. Lussier to address the Penrose drain and

stated that he would “eat right now and do whatever to get an infection.” (Id. at 99.) Rogers

further stated that he would contact his lawyer, claiming, “I know how to play this game!” (Id.)

Maurer was notified and ordered that Rogers be prescribed Hydrocodone and Motrin to manage

his pain and that he be monitored for increased sedation and constipation. (Id. at 90, 99.)

       On April 18, 2017, Rogers was examined by Maurer. (Id. at 86–89.) Maurer noted that

Rogers’s pain was better controlled with Norco and Motrin and noted that:

       He still has quite a bit of swelling to right cheek and under his lower jaw. Penrose
       drain is sutured in place to right mandible. There is moderate amount of thick
       yellow drainage on dressing. It is difficult for him to open his mouth due to the
       swelling. He states the doctor sutured the inside of his cheek to the gum so he is
       unable to open his mouth very wide. There is no bloody drainage in his mouth or
       from the drain. He denies n/v and appetite is fair. He is drinking ensure [sic] and
       eating Ramon noodle soups. He thinks he has had fever at times, but no chills or
       muscle plain.

       I examined his mouth, but was unable to visualize the right mandible. I see a
       small amount of thick yellow mucus in his mouth. There is swelling as described
       above and small palpable right submental lymph nodes.

(Id. at 86–87.) Maurer ordered that Rogers’s dosage of Norco be increased and that he continue

to be prescribed Motrin to control his pain. (Id. at 87.) On April 19, 2017, Rogers returned to

Dr. Lussier for his scheduled follow-up visit. (Id. at 85.) As the medical staff at Kerr County

Jail did not receive any new orders or recommendations from Dr. Lussier, they continued to

prescribe Rogers pain relievers as previously ordered. (Id.)

                                                12
       On May 2, 2017, Rogers met with Maurer and requested that Tylenol with Codeine No. 3

be prescribed. (Id. at 81.) Maurer refused, noting that it had been three weeks since the surgery

and that his mouth was healing well. (Id.) On May 9, 2017, Rogers stated that he was in pain

and needed pills, and Maurer prescribed Rogers Tylenol and Motrin. (Id. at 80.) On May 11,

2017, Rogers returned to Dr. Lussier for a second follow-up visit. (Id. at 233.) Dr. Lussier’s

treatment notes indicate that he did not observe any drainage, that the orocutaneous fistula had

closed, and that Rogers had poor oral hygiene and cold sensitivity. (Id. at 73.) Dr. Lussier

recommended oral hygiene and elimination of caries (decay) and stated that reconstruction

would be considered after those issues were addressed. (Id.) Dr. Lussier also informed the

medical staff at Kerr County Jail that there was “[n]o indication that pain is sufficient that he

would need Tylenol #3 or Hydrocodone” and that they should “[c]ontinue current plan of care.”

(Id. at 76.) On May 15, 2017, Rogers was sent to a Texas Department of Criminal Justice

facility. While incarcerated at Kerr County Jail, Rogers was not personally examined by Dr.

Smith, as he did not make on-site visits. (Oral Dep. of Rhonda Maurer (“Maurer Dep.”) [#72-

10] at 26–27.)

       There is no evidence in the summary-judgment record that would permit a finding that

Hierholzer was personally involved in any of the above-described medical decisions or otherwise

responsible for the medical treatment that Rogers received (or did not receive) while incarcerated

at Kerr County Jail. On the contrary, Hierholzer testified that:

       [I]t’s up to the medical company that this county contracts with to make sure they
       get adequate and – and appropriate medical care. Now, if it’s care that the
       inmates think they ought to have, that may be different than what they need. But
       it’s up to the medical people, which I’m not one, to make that determination, not
       me.




                                                13
(Hierholzer Dep. [#70-1] at 68.) Foraker similarly testified that CCS was “contracted in and they

make the medial decisions. Since we don’t have the license and that is what they do, that has to

be their decision on what they do.” (Oral Dep. of Sylvia Foraker [#70-2] at 32.) Foraker further

testified that she was not “going to get in the middle of what they were doing because Aaron was

getting the care – the reasonable care that he was needed while he was in here.” (Id.)

                               III. Summary-Judgment Standard

       Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); see also Fed. R. Civ. P. 56(c). A dispute is genuine only if the evidence is such

that a reasonable jury could return a verdict for the non-moving party. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).

       The party moving for summary judgment bears the initial burden of informing the district

court of the basis for its motion and identifying those portions of the record that it believes

demonstrate the absence of a genuine issue of material fact. See Celotex Corp., 477 U.S. at 323.

Once the movant carries its burden, the burden shifts to the non-moving party to establish the

existence of a genuine issue for trial. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986); Wise v. E.I. Dupont de Nemours & Co., 58 F.3d 193, 195 (5th

Cir. 1995).   The non-movant must respond to the motion by setting forth particular facts

indicating that there is a genuine issue for trial. See Miss. River Basin Alliance v. Westphal, 230

F.3d 170, 174 (5th Cir. 2000). The parties may satisfy their respective burdens by tendering

depositions, affidavits, and other competent evidence. See Topalian v. Ehrman, 954 F.2d 1125,



                                                 14
1131 (5th Cir. 1992). The Court will view the summary-judgment evidence in the light most

favorable to the non-movant. See Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993).

       “After the non-movant has been given the opportunity to raise a genuine factual issue, if

no reasonable juror could find for the non-movant, summary judgment will be granted.”

Westphal, 230 F.3d at 174. However, if the party moving for summary judgment fails to satisfy

its initial burden of demonstrating the absence of a genuine issue of material fact, the motion

must be denied, regardless of the non-movant’s response. See Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc).

                                          IV. Analysis

       Rogers has sued pursuant to 42 U.S.C. § 1983. A plaintiff can establish a claim under

Section 1983 for the deprivation of civil rights by establishing: (1) a violation of a federal

constitutional or statutory right; and (2) that the violation was committed by an individual acting

under the color of state law. See Doe v. Rains Cnty. Indep. Sch. Dist., 66 F.3d 1402, 1406 (5th

Cir. 1995). Rogers contends that Defendants violated his constitutional rights by acting with

deliberate indifference in denying him adequate medical care. In response, Defendants have

moved for summary judgment, arguing that they are entitled to qualified immunity on Rogers’

inadequate-medical-care claims. Because Rogers has failed to proffer evidence that would allow

a reasonable fact-finder to conclude that Defendants acted with deliberate indifference,

Defendants are entitled to qualified immunity and their motions for summary judgment should

be granted.

       Pre-trial detainees like Rogers enjoy the same rights as convicted prisoners to

“constitutional essentials like medical care and safety,” but those rights emanate from the

Fourteenth Amendment’s due process guarantees, not the Eighth Amendment. See Rogge v. City



                                                15
of Richmond, 995 F. Supp. 2d 657, 666 (S.D. Tex. 2014); see also Olabisiomotosho v. City of

Hous., 185 F.3d 521, 525 (5th Cir. 1999) (stating that the procedural and substantive due process

guarantees of the Fourteenth Amendment provide constitutional protections to pre-trial

detainees); Hare v. City of Corinth, 74 F.3d 633, 639 (5th Cir. 1995) (en banc) (same). The

undersigned, therefore, construes Rogers’s Section 1983 claims under the Fourteenth

Amendment. A “deliberate indifference” standard governs all such claims, regardless of whether

they concern a deprivation of “basic human needs, including medical care” or “protection from

harm” during confinement. Rogge, 995 F. Supp. 2d at 666.

       To impose liability on Hierholzer, Foraker, or Dr. Smith (in their individual capacity),

Rogers “must establish that the official(s) acted with subjective deliberate indifference to prove a

violation of his constitutional rights.” Flores v. Cnty. of Hardeman, 124 F.3d 736, 738–39 (5th

Cir. 1997) (affirming summary judgment as to an individual defendant because there was no

genuine issue of material fact indicating that he acted with deliberate indifference). Subjective

deliberate indifference means that “the official had subjective knowledge of a substantial risk of

serious harm to a pre-trial detainee but responded with deliberate indifference to that risk.”

Hare, 74 F.3d at 650.

       Deliberate indifference to serious medical needs may be manifested by prison doctors in

their response to the prisoner’s needs. See Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

However, unsuccessful medical treatment or disagreement between an inmate and his doctor

concerning the manner of treatment does not suffice. See Banuelos v. McFarland, 41 F.3d 232,

235 (5th Cir. 1995); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). Similarly, claims

of inadvertent failure to provide medical care or negligent diagnosis are insufficient to state a

claim of inadequate medical care. See Wilson v. Seiter, 501 U.S. 294, 297 (1991). A claim that



                                                16
additional diagnostic techniques or forms of treatment should have been utilized is also

inadequate for purposes of § 1983. See Estelle, 429 U.S. at 107. Finally, if a detainee’s pain is

the result of his own actions, the detainee will not be able to show that jail officials acted with

deliberate indifference. See McQueen v. Karr, 54 F. App’x 406, at *1 (5th Cir. 2002).

       In this case, Defendants contend that they are entitled to qualified immunity.               A

government official performing a discretionary function is entitled to qualified immunity unless

his actions violate a clearly established right of which a reasonable person would have known.

See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Where, as here, a defendant invokes

qualified immunity in a motion for summary judgment, it is the plaintiff’s burden to show that

the defendant is not entitled to qualified immunity. See Brown v. Callahan, 623 F.3d 249, 253

(5th Cir. 2010). That is, the plaintiff must present evidence sufficient to create a genuine dispute

of material fact as to whether (1) the official’s conduct violated a constitutional right of the

plaintiff, and (2) the constitutional right was clearly established so that a reasonable official in

the defendant’s situation would have understood that his conduct violated that right. See id.;

Pearson v. Callahan, 555 U.S. 223, 232 (2009).

       A right is clearly established for purposes of the second step of the qualified-immunity

analysis if it would be clear to a reasonable official, at the time of the challenged conduct, that

his or her conduct violated the statutory or constitutional right at issue. See Saucier v. Katz, 533

U.S. 194, 206 (2001). Stated differently, a right is clearly established if “the contours of the right

[are] sufficiently clear that a reasonable official would understand that what he is doing violates

that right.”   Anderson v. Creighton, 483 U.S. 635, 640 (1987).            The Supreme Court has

repeatedly admonished lower courts not to define clearly established law at a high level of

generality. See, e.g., Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011). Rather, the inquiry must be



                                                 17
undertaken in light of the specific factual context of the case. See Mullenix v. Luna, 136 S. Ct.

305, 308 (2015). The dispositive question is “whether the violative nature of particular conduct

is clearly established.” Al-Kidd, 563 U.S. at 742. Lower courts have discretion to decide which

of the two prongs of the qualified-immunity analysis to tackle first. See Pearson, 555 U.S. at

236. Here, Rogers has not met his summary-judgment burden to demonstrate that Defendants

are not entitled to qualified immunity.

       Rogers contends that Defendants violated his constitutional rights by denying him

adequate medical care. Specifically, Rogers alleges that Defendants denied him recommended

dental treatment for several months, although they were aware of his need for it, and that this

delay caused severe physical pain. Rogers further contends that Defendants acted with deliberate

indifference in denying his repeated requests for dental treatment.

       The Fifth Circuit has specifically identified circumstances where the denial or delay of

dental or mental care can rise to the level of a constitutional violation. See Carlucci v. Chapa,

884 F.3d 534, 538 (5th Cir. 2018) (“A delay in medical treatment that results in substantial harm

can constitute deliberate indifference.”). In Carlucci, the plaintiff alleged that prison officials

and medical personnel were deliberately indifferent to his serious medical needs when they

denied him recommended dental treatment. See id. at 536. The district court dismissed the

complaint as frivolous for failure to state a claim. See id. at 537. The Fifth Circuit reversed,

holding that the plaintiff had stated a plausible claim of deliberate indifference by alleging that

his teeth were cracking and breaking, that a prison doctor recommended that a dentist restore his

missing bridge and repair his fractured teeth, that he never received such treatment, and that he

suffered extreme pain for several months from the cracking of four to five of his teeth. See id. at




                                                18
539 (“Carlucci’s allegations of severe physical pain and denial of recommended dental treatment

are sufficient to state a plausible claim for relief.”).

        The Fifth Circuit has indicated that even short delays in the provision of prescribed dental

or medical care can suffice to support a claim for deliberate indifference, if the medical needs are

serious and the delay results in significant pain and suffering. See Harris v. Hegmann, 198 F.3d

153 (5th Cir. 1999). In Harris, the plaintiff, a Louisiana state prisoner, alleged that a doctor and

two nurses were deliberately indifferent to his serious medical needs. See id. at 154. Weeks

after surgery on his jaw, doctors removed wires from the plaintiff’s jaw; thirty to forty minutes

after that procedure, the plaintiff’s jaw shifted and “fell out of place,” causing him excruciating

pain. Id. The plaintiff immediately told a corrections officer that his jaw had “slipped” and that

he required emergency medical attention, but the officer forced him to return to his cell without

treatment. Id. Over the course of the next week, the plaintiff made “urgent and repeated

requests for immediate medical treatment for his broken jaw and his complaints of excruciating

pain” to a doctor and two nurses, who disregarded his complaints. Id. at 159–60. Eight days

after the plaintiff was forced to return to his cell without treatment, medical providers confirmed

that his jaw had rebroken and the plaintiff received the needed surgery to repair his jaw. See id.

at 155. After considering these factual allegations, the district court dismissed the plaintiff’s

complaint as frivolous for failing to state a claim upon which relief could be granted. See id.

The Fifth Circuit reversed, holding that, if the plaintiff’s factual allegations were true, they

would state a deliberate-indifference claim. See id. at 160.

        Although Rogers’s factual allegations in this case bear some similarity to the allegations

in Harris and Carlucci, the summary-judgment record does not contain evidence that would




                                                    19
allow a reasonable actor to conclude that any of the defendants acted with deliberate

indifference. The undersigned considers the evidence with regard to each defendant in turn:

A.     Dr. Smith

       Rogers could establish that Dr. Smith was aware of a substantial risk to his health,

satisfying the first part of the deliberate-indifference test. However, Rogers has not proffered

evidence that would allow a reasonable fact-finder to conclude that Dr. Smith disregarded the

substantial health risk about which he knew. Accordingly, Dr. Smith is entitled to qualified

immunity on Rogers’s inadequate-medical-care claims and should be dismissed as a defendant.

       This case is analogous to McQueen. There, the Fifth Circuit affirmed the dismissal of a

dental claim similar to Rogers’s as frivolous and for failure to state a claim, reasoning that the

prisoner’s dissatisfaction with the treatment offered him, extraction of his injured teeth versus

more expensive restorative treatment, was insufficient to state a claim under Section 1983. See

id. at *1. The court explained that “McQueen has no right to the treatment of his choice.

Moreover, the complaint makes clear that McQueen’s failure to receive the more expensive

treatment is due to his own neglect and inability to care for his teeth, not to any deliberate

indifference by the defendants.” Id. District courts have consistently found that offering dental

extractions, but not restorative dental care, is constitutionally adequate medical care. See, e.g.,

Hale v. Harrison Cty. Bd. of Supervisors, No. 1:14-CV-61-LG-JCG, 2017 WL 1091269, at *6

(S.D. Miss. Jan. 31, 2017), report and recommendation adopted, No. 1:14CV61-LG-JCG, 2017

WL 1073376 (S.D. Miss. Mar. 21, 2017); Ball v. Johnson Cty. Jail, No. 3:03-CV-3056-D, 2004

WL 2338105, at *2 (N.D. Tex. Oct. 18, 2004).

       It follows that, although a jail official’s refusal to provide a detainee with recommended

dental treatment could amount to deliberate indifference, a detainee’s dissatisfaction with a



                                                20
doctor’s recommended treatment and a jail official’s consequent refusal to provide non-

recommended, alternative treatment options does not. Thus, this case is readily distinguished

from Carlucci, where the defendants denied the prisoner recommended dental treatment. Here,

the summary-judgment record reveals only Rogers’s dissatisfaction with the treatment offered

him, not a denial of recommended dental care.             Rogers initially refused Dr. Lussier’s

recommended treatment because he wanted a bone graft (and because he did not want Kerr

County Jail to have a copy of his medical records from Dr. Lussier). ([#71-7 at 115.) Dr.

Lussier believed that a bone graft was impractical because it is a restorative procedure and told

Rogers that he was a “long way” from needing one. ([#70-3] at 1.) Dr. Lussier is a licensed

dentist and is competent to make such a medical assessment. Rogers eventually agreed to Dr.

Lussier’s treatment plan, and Dr. Lussier operated on Rogers’s jaw. ([#71-6] at 54-63.) The

procedure was successful. (Id. at 57.) Rogers was then prescribed pain medication, including

Hydrocodone, Norco, Amoxicillin, Tylenol, Motrin, and ibuprofen. (Id. at 57, 77, 90, 99.)

Rogers also received post-op instructions, education, and treatment at Kerr County Jail. (Id. at

96-99.)

          There is no doubt that Rogers suffered pain as a result of his condition, but “[t]he

constitution does not . . . guarantee pain-free medical treatment,” Rochell v. Corr. Med. Servs.,

No. 4:05CV268-P-A, 2006 WL 1422988, at *4 (N.D. Miss. Apr. 10, 2006), report and

recommendation adopted, No. 4:05CV268-P-A, 2006 WL 1423189 (N.D. Miss. May 16, 2006),

and Rogers was provided with medication for his pain. Also, the record indicates that Rogers

was at least partially responsible for his own pain and suffering, as he repeatedly refused pain

medication ([#71-5] at 37; [#71-7] at 21, 25, 31, 65, 72.); refused to fill out paperwork so that his

indigent status could be determined ([#71-7] at 65); told medical staff that he was trying to get an



                                                 21
infection (Id. at 65); refused treatment when he first met with Dr. Lussier (Id. at 115, 118); and

removed the wires on his upper teeth and refused a nurse’s request that he be seen by medical

staff ([#71-6] at 131, 133).

       Rogers complains that he was not prescribed appropriate pain relievers, particularly

Hydrocodone, which he had been prescribed before he was incarcerated at Kerr County Jail.

([#71-5] at 28.) Upon arriving at Kerr County Jail, Rogers was prescribed Motrin and Tylenol to

manage his pain, as well as wax to coat the wiring in his jaw. On November 8, 2016, Dr. Smith

advised Maurer that Rogers could be prescribed Hydrocodone and that he needed to be seen by

an oral maxillofacial surgeon as soon as possible. ([#71-7] at 82.) In response, Maurer noted

that, because Hydrocodone is an opioid pain reliever, the jail administration would have to

approve its administration to Rogers. (Id.) However, on November 17, 2016, Rogers was

informed that Dr. Smith, Dr. Salik, and Maurer had collectively agreed that he should not be

prescribed Hydrocodone because his laboratory tests and their objective observations did not

indicate a level of pain that would warrant medications other than Tylenol or Motrin, which he

had already been prescribed. (Id. at104.) The decision whether to prescribe Rogers additional

pain relief medication “is a classic example of a matter for medical judgment.” Estelle, 429 U.S.

at 107. The Fifth Circuit has clarified that “[n]either the fact that [a detainee] continued to

experience pain despite the treatment afforded him nor the fact that doctors refused to provide

him with the specific pain killers he requested is sufficient to constitute a violation of his

Fourteenth Amendment rights.” Williams v. Chief of Med. Operations, Tarrant Cty. Jail, 44

F.3d 1004, 1994 WL 733493, at *2 (5th Cir. 1994).

       Rogers may disagree with Dr. Smith’s medical opinion that Rogers should not be

prescribed an opioid analgesic, but the record does not demonstrate that Dr. Smith has engaged



                                               22
in conduct that would clearly evince a wanton disregard for Rogers’s serious medical needs. See

Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006) (“Unsuccessful medical treatment, acts of

negligence, or medical malpractice do not constitute deliberate indifference, nor does a

prisoner’s disagreement with his medical treatment, absent exceptional circumstances.”); see

also Garza v. Lovington, No. 5:16-CV-280-BQ, 2017 WL 3475686, at *3 (N.D. Tex. July 18,

2017), report and recommendation adopted, No. 5:16-CV-280-C, 2017 WL 3475679 (N.D. Tex.

Aug. 11, 2017) (“[A]lthough Garza may have desired different, or more expedient, treatment, the

facts he has alleged fail to demonstrate Defendants ignored or otherwise refused to treat a serious

medical need.”); Rochell, 2006 WL 1422988, at *4 (“While the plaintiff might have preferred

stronger medication, his mere disagreement with his medical treatment does not state a

constitutional claim. Indeed, prison doctors are understandably hesitant to prescribe powerful

narcotics to prisoners except when absolutely necessary.”). Furthermore, after his surgery,

Rogers was, in fact, prescribed Hydrocodone to manage his pain. ([#71-6] at 99.)

       Rogers suggests that Dr. Smith was deliberately indifferent to his serious medical needs

because he did not personally examine him. But Rogers has cited no authority to support his

position that Dr. Smith’s failure to personally examine him constituted deliberate indifference to

his serious medical needs. In fact, Maurer testified that Dr. Smith did not make on-site visits;

instead, Maurer would contact Dr. Smith to discuss an inmate’s treatment and Dr. Smith would

suggest a course of treatment. (Maurer Dep. [#72-10] at 26-27.) Maurer further testified that she

discussed Rogers’s treatment with Dr. Smith on at least three separate occasions, but that she did

not ask Dr. Smith to personally examine Rogers. (Id. at 53-54, 60-61.) Dr. Smith responded to

each request for consultation with his recommendations for Rogers’s treatment. (Id. at 60-61.)

In addition, the record reflects that Rogers was routinely examined and treated by the nursing



                                                23
staff at Kerr County Jail, and there is no evidence that he was ever denied sick call or that one of

his many Healthcare Requests forms went unresponded to, even if Rogers was dissatisfied with

the response.

       In sum, Dr. Smith is entitled to qualified immunity because Rogers has not met his

burden to produce evidence that would allow a reasonable fact-finder to conclude that he acted

with deliberate indifference to his serious medical needs or otherwise violated his clearly

established constitutional rights.

B.     Hierholzer and Foraker

       To the extent Rogers alleges that Hierholzer and Foraker were deliberately indifferent to

his serious medical needs, such claims must also be dismissed. The summary-judgment record

does not demonstrate that Hierholzer or Foraker had personal involvement in Rogers’s medical

evaluation and treatment. On November 17, 2016, Rogers met with Foraker and Paxson to

discuss his medical concerns. ([#71-7] at 68-71.) At that meeting, Paxson explained to Rogers

that Dr. Smith, Dr. Salik, and Maurer had discussed his condition and determined that it was not

an emergency and that, therefore, he should not be prescribed Hydrocodone. (Id. at 68-69.)

Foraker was also notified when Rogers removed the wires on his upper teeth and claimed that he

was going to remove the wires on his bottom teeth as well. ([#71-6] at 133.)

       But the record is bereft of any evidence that Foraker personally intervened in any of the

above-described medical decisions, denied Rogers recommended medical care, or was otherwise

responsible for the delay in treatment. Likewise, there is no evidence in the summary-judgment

record that would permit a finding that Hierholzer was personally involved in Rogers’s medical

care or was responsible for the treatment that Rogers received (or did not receive) while

incarcerated at Kerr County Jail.



                                                24
        And there is even less evidence to support a claim against Hierholzer, individually.

Hierholzer’s general statement that he is “ultimately responsible for the welfare and well-being”

of the inmates at Kerr County Jail does not establish that he was personally involved with

Rogers’s treatment or was deliberately indifferent to problems with his face and jaw.

(Hierholzer Dep. [#70-1] at 41.) In sum, Foraker and Hierholzer are also entitled to qualified

immunity because Rogers has not met his burden to produce evidence that would allow a

reasonable fact-finder to conclude that they violated his clearly established constitutional rights.

C.      Kerr County

        Kerr County has also moved for summary judgment. Rogers’s Amended Complaint does

not name Kerr County as a party; rather, Rogers appears to be suing Defendants in their

individual capacities only, and his responses to the summary-judgment motions do not indicate

that he intended to sue the County itself. But to the extent he is suing Defendants in their official

capacities, those claims are tantamount to claims against the County. See Monell v. Dep’t of Soc.

Servs. of City of New York, 436 U.S. 658, 690 (1978). “To succeed in holding a municipality

liable, the plaintiff must demonstrate a municipal employee’s subjective indifference and

additionally that the municipal employee’s act ‘resulted from a municipal policy or custom

adopted or maintained with objective deliberate indifference to the [plaintiff]’s constitutional

rights.’”   Olabisiomotosho, 185 F.3d at 526 (quoting Hare, 74 F.3d at 649 n.14).                The

undersigned has already concluded that Rogers has not met his summary-judgment burden to

produce evidence that any County employee acted with deliberate indifference. This failure

would also be fatal to any claims that he is asserting against the County (or Defendants in their

official capacity).    Moreover, Rogers has not alleged that Defendants implemented an




                                                 25
unconstitutional policy that led to his injury. Accordingly, Rogers’s municipal liability claim

fails.

         In sum, Rogers has not proffered evidence that would allow a reasonable fact-finder to

conclude that any of the defendants in this case acted with subjective deliberate indifference to

his serious medical needs or otherwise violated his constitutional rights. Therefore, Defendants

are entitled to qualified immunity on Rogers’s inadequate-medical-care claims and their

summary-judgment motions should be granted.

                             V. Conclusion and Recommendations

         Having considered the motions, the responses and replies thereto, the attached exhibits

and declarations, and the remainder of the record, the undersigned recommends that Defendants

Sheriff W.R. “Rusty” Hierholzer and Jail Administrator Sylvia Foraker’s Motion for Summary

Judgment [#70] and Defendant Glenn Smith, M.D.’s, Motion for Summary Judgment [#71] be

GRANTED.

              VI. Instructions for Service and Notice of Right to Object/Appeal

         The United States District Clerk shall serve a copy of this Report and Recommendation

on all parties by either (1) electronic transmittal to all parties represented by attorneys registered

as a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by

certified mail, return receipt requested. Written objections to this Report and Recommendation

must be filed within fourteen (14) days after being served with a copy of same, unless this time

period is modified by the district court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The

party shall file the objections with the clerk of the court, and serve the objections on all other

parties. A party filing objections must specifically identify those findings, conclusions, or

recommendations to which objections are being made and the basis for such objections; the



                                                 26
district court need not consider frivolous, conclusive, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this Report and Recommendation shall bar the party from a de novo determination by the district

court. See Thomas v. Arn, 474 U.S. 140, 149–52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d

335, 340 (5th Cir. 2000). Additionally, failure to file timely written objections to the proposed

findings, conclusions, and recommendations contained in this Report and Recommendation shall

bar the aggrieved party, except upon grounds of plain error, from attacking on appeal the

unobjected-to proposed factual findings and legal conclusions accepted by the district court. See

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 8th day of August, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                27
